Title: To James Madison from Stephen Cathalan, Jr., 7 October 1803 (Abstract)
From: Cathalan, Stephen, Jr.
To: Madison, James


7 October 1803, Marseilles. “What Preceeds is a Copy of my last respects of the 18th. august last; I have now the honor of forwarding you a dispatch to your address, which I have received direct yesterday from Mr. G. Davis Charged with the Consulate of the United States at Tunis, Which by his Letter of the 13th. ultimo, he recommends me to send you by the earliest and Safest opportunity; I, then, embrace that of the american Ship Ulysses, Wm. Mugford master who is ready to sail for [sic] this Port.
“This Packet being very large has been delivered to me by the post office wet of vinegar and Cut as you will find but I have respected its Contents the Same as if it Should have been in a good State & Sealed.
“I have also received by Same Vessell who brought the Inclosed a large Packet directed to Messrs. Degen & Purviance Navy agents at Leghorn, in a worse State as at the Post-office they were obliged to tie the whole Contents with a twine.
“I have been obliged to Separate the Sundry inclosures to let them dry in which I have found a packet in a good State and Sealed as well as such a one directed to Commodore Morris or the Commander in Chief in his Stead in the mediterranean—as in a letter open to Messrs. Degen & Purviance he Recommends to them to forward it to you by the earliest opportunity I find to save delays and heavy Expences of postages, it is better I forward it via bordeaux or Malaga by next mail than to Send it to Leghorn which is too much out of the Way to the U. States; I hope as in this I act for the best of the Service of the U. States You will approve what I do.
“Tho’ the English are Very often off this Coast they have hitherto respected neutral Vessells and Property and let them pass unmolested into this Port. I hope they Will Continue as they do and let arrive the american Merchant Vessels bound to & from this Port.
“There is no other, now, than Captn. Wm. Mugford. The war between France & England must become again Very advantageous to the Commerce of the United States which was So Extensive over the world in the last war and the Vessells Which may Come into this Port with Codfish, E. & W. Indies produce will meet next winter with advantageous Sales and load answerable outward Cargoes as long as this war will Continue.
“It appears they will be well protected by the american Squadron in this Sea against the Barbarian powers.”
 

   
   RC (DNA: RG 59, CD, Marseilles, vol. 2). 3 pp.; unsigned; docketed by Wagner. Written at the foot of a copy of Cathalan to JM, 18 Aug. 1803.



   
   Enclosure not found, but it was doubtless George Davis to JM, 13 Sept. 1803.


